Title: Thomas T. Barr to Thomas Jefferson, [ca. 17 December 1816]
From: Barr, Thomas Tilton,Kentucky Society for Promoting Agriculture
To: Jefferson, Thomas


          
            ca. 17 Dec. 1816
          
          On the 16th day of September 1816—Thomas Jefferson esq. of Monticello, Virginia was elected an Honorary member of the Kentucky Agricultural Society.   The Society invites his co-operation and assistance in the advancement of their designs.
          
            
              Tho: T. Barr.
            
            
              sec’y.
            
          
        